Case 2:21-cv-01074-JDC-KK Document 55 Filed 07/27/21 Page 1 of 8 PageID #: 593




                                 UNITED STATES DISTRICT COURT

                                WESTERN DISTRICT OF LOUISIANA



    THE STATE OF LOUISIANA,
    By and through its Attorney General
    JEFF LANDRY, et al                                       No. 2:21-cv-1074-JDC-KK

                        Plaintiffs,                          DECLARATION OF

            v.                                               JOSEPH S. ST. JOHN

    JOSEPH R. BIDEN, JR., in his official
    capacity as President of the United States; et al,

                        Defendants.




                     DECLARATION OF ATTORNEY JOSEPH S. ST. JOHN
           1.      I am counsel for Plaintiff State of Louisiana in the above-captioned litigation. I make

this declaration in support of Plaintiffs’ Motion for a Preliminary Injunction. This declaration is based

on my personal knowledge, and I could competently testify to its contents if called to do so.

           2.      Attached as Exhibit 1 is a true and accurate copy of Executive Order 12,866 of Sept.

30, 1993, as obtained from archives.gov.1

           3.      Attached as Exhibit 2 is a true and accurate copy of Guidelines for Ensuring and

Maximizing the Quality, Objectivity, Utility, and Integrity of Information Disseminated by Federal

Agencies, 67 Fed. Reg. 8,452 (Feb. 22, 2002).2




1https://www.archives.gov/files/federal-register/executive-orders/pdf/12866.pdf
2https://www.federalregister.gov/documents/2002/02/22/R2-59/guidelines-for-ensuring-and-maximizing-the-quality-
objectivity-utility-and-integrity-of-information


                                                         1
Case 2:21-cv-01074-JDC-KK Document 55 Filed 07/27/21 Page 2 of 8 PageID #: 594



        4.       Attached as Exhibit 3 is a true and accurate copy of a Federal Register notice, Draft

2003 Report to Congress on the Costs and Benefits of Federal Regulations, 68 Fed. Reg. 5,492 (Feb.

3, 2003).3

        5.       Attached as Exhibit 4 is a true and accurate copy of a Federal Register notice,

Circular A-4, Regulatory Analysis, 68 Fed. Reg. 58,366 (Oct. 9, 2003).4

        6.       Attached as Exhibit 5 is a true and accurate copy of “Circular A-4” as obtained from

whitehouse.gov.5

        7.       Attached as Exhibit 6 is a true and accurate copy of “Technical Support Document: -

Social Cost of Carbon for Regulatory Impact Analysis – Under Executive Order 12866” (Feb. 2010)

as obtained from epa.gov.6

        8.       Attached as Exhibit 7 is a true and accurate copy of a Comment on “The Office of

Management and Budget’s Draft 2010 Report to Congress on the Benefits and Costs of Federal

Regulations” as obtained from archives.gov.7

        9.       Attached as Exhibit 8 is a true and accurate copy of a Petition for Correction as

obtained from uschamber.com.8

        10.      Attached as Exhibit 9 is a true and accurate copy of “Technical Support Document: -

Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis – Under Executive

Order 12866” (May 2013, Rev. Nov. 2013) as obtained from archives.gov.9




3 https://www.federalregister.gov/documents/2003/02/03/03-2542/draft-2003-report-to-congress-on-the-costs-and-

benefits-of-federal-regulations
4 https://www.federalregister.gov/documents/2003/10/09/03-25606/circular-a-4-regulatory-analysis
5 https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/circulars/A4/a-4.pdf
6 https://www.epa.gov/sites/production/files/2016-12/documents/scc_tsd_2010.pdf
7 https://obamawhitehouse.archives.gov/sites/default/files/omb/inforeg/2010_cb/OMB-2010-0008-DRAFT-0012-

1.pdf
8 https://www.uschamber.com/sites/default/files/9.4.13-_iqa_petition_for_correction_on_social_cost_of_carbon.pdf
9 https://obamawhitehouse.archives.gov/sites/default/files/omb/assets/inforeg/technical-update-social-cost-of-

carbon-for-regulator-impact-analysis.pdf


                                                        2
Case 2:21-cv-01074-JDC-KK Document 55 Filed 07/27/21 Page 3 of 8 PageID #: 595



           11.    Attached as Exhibit 10 is a true and accurate copy of a comment as obtained from

mercatus.org.10

           12.    Attached as Exhibit 11 is a true and accurate copy of Technical Support Document:

Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive

Order No. 12866, 78 Fed. Reg. 70586 (Nov. 26, 2013).11

           13.    Attached as Exhibit 12 is a true and accurate copy of Technical Support Document:

Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive

Order No. 12866, 79 Fed. Reg. 4,359 (Jan. 27, 2014).12

           14.    Attached as Exhibit 13 is a true and accurate copy of Energy Conservation Program:

Energy Conservation Standards for Walk-In Coolers and Freezers, 79 Fed. Reg. 32,050 (June 3,

2014).13

           15.    Attached as Exhibit 14 is a true and accurate copy of GAO-14-663, “Regulatory

Impact Analysis – Development of Social Cost of Carbon Estimates” (July 2014) as obtained from

gao.gov.14

           16.    Attached as Exhibit 15 is a true and accurate copy of “Response to Comments:

Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866” (July 2015) as

obtained from archives.gov.15




10 https://www.mercatus.org/system/files/Public-Interest-Comment_Energy-Conservation-Standards-for-Commercial-
Refrigeration-Equipment.pdf
11 https://www.federalregister.gov/documents/2013/11/26/2013-28242/technical-support-document-technical-

update-of-the-social-cost-of-carbon-for-regulatory-impact
12 https://www.federalregister.gov/documents/2014/01/27/2014-01605/technical-support-document-technical-

update-of-the-social-cost-of-carbon-for-regulatory-impact
13 https://www.federalregister.gov/documents/2014/06/03/2014-11489/energy-conservation-program-energy-

conservation-standards-for-walk-in-coolers-and-freezers
14 https://www.gao.gov/assets/gao-14-663.pdf
15 https://obamawhitehouse.archives.gov/sites/default/files/omb/inforeg/scc-response-to-comments-final-july-

2015.pdf


                                                      3
Case 2:21-cv-01074-JDC-KK Document 55 Filed 07/27/21 Page 4 of 8 PageID #: 596



        17.     Attached as Exhibit 16 is a true and accurate copy of “Technical Support Document:

- Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis – Under Executive

Order 12866” (May 2013, Rev. July 2015) as obtained from archives.gov.16

        18.     Attached as Exhibit 17 is a true and accurate copy of “Technical Support Document:

- Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis – Under Executive

Order 12866” (Aug. 2016) as obtained from epa.gov.17

        19.     Attached as Exhibit 18 is a true and accurate copy of Executive Order 13,783 of

March 28, 2017, 82 Fed. Reg. 16,093 (Mar. 31, 2017).18

        20.     Attached as Exhibit 19 is a true and accurate copy of “Regulatory Impact Analysis

for the Review of the Clean Power Plan: Proposal” (Oct. 2017) as obtained from regulations.gov.19

        21.     Attached as Exhibit 20 is a true and accurate copy of Decision Record, WY-060-

EA13-147 (Nov. 2017) as obtained from blm.gov.20

        22.     Attached as Exhibit 21 is a true and accurate copy of “Regulatory Impact Analysis

for the Proposed Emission Guidelines for Greenhouse Gas Emissions from Existing Electric Utility

Generating Units; Revisions to Emission Guideline Implementing Regulations; Revisions to New

Source Review Program” (Aug. 2018) as obtained from epa.gov.21

        23.     Attached as Exhibit 22 is a true and accurate copy of “Attaching a Price to

Greenhouse Gas Emissions with a Carbon Tax or Emissions Fee: Considerations and Potential

Impacts” (Mar. 22, 2019) as obtained from crsreports.congress.gov.22




16 https://obamawhitehouse.archives.gov/sites/default/files/omb/inforeg/scc-tsd-final-july-2015.pdf
17 https://www.epa.gov/sites/default/files/2016-12/documents/sc_co2_tsd_august_2016.pdf
18 https://www.federalregister.gov/documents/2017/03/31/2017-06576/promoting-energy-independence-and-

economic-growth
19 https://www.regulations.gov/document/EPA-HQ-OAR-2017-0355-0110
20 https://eplanning.blm.gov/public_projects/nepa/67029/130076/158177/DR_signed.pdf
21 https://www.epa.gov/sites/default/files/2018-08/documents/utilities_ria_proposed_ace_2018-08.pdf
22 https://crsreports.congress.gov/product/pdf/R/R45625




                                                     4
Case 2:21-cv-01074-JDC-KK Document 55 Filed 07/27/21 Page 5 of 8 PageID #: 597



        24.      Attached as Exhibit 23 is a true and accurate copy of “Regulatory Impact Analysis

for the Repeal of the Clean Power Plan, and the Emission Guidelines for Greenhouse Gas

Emissions from Existing Electric Utility Generating Units” (June 2019) as obtained from epa.gov.23

        25.      Attached as Exhibit 24 is a true and accurate copy of GAO-20-254, “Social Cost of

Carbon: Identifying a Federal Entity to Address the National Academies’ Recommendations Could

Strengthen Regulatory Analysis” (June 2020) as obtained from gao.gov.24

        26.      Attached as Exhibit 25 is a true and accurate copy of Update to the Regulations

Implementing the Procedural Provisions of the National Environmental Policy Act, 85 Fed. Reg. 43,

304 (July 16, 2020).25

        27.      Attached as Exhibit 26 is a true and accurate copy of Executive Order 13,990 of

January 20, 2021, 86 Fed. Reg. 7,037 (Jan. 25, 2021).26

        28.      Attached as Exhibit 27 is a true and accurate copy of “Technical Support Document:

Social Cost of Carbon, Methane, and Nitrous Oxide Interim Estimates under Executive Order

13990” (Feb. 2021) as obtained from whitehouse.gov.27

        29.      Attached as Exhibit 28 is a true and accurate copy of Order No. 3399 (Apr. 16,

2021) as obtained from doi.gov.28

        30.      Attached as Exhibit 29 is a true and accurate copy of Revised Cross-State Air

Pollution Rule Update for the 2008 Ozone NAAQS, 86 Fed. Reg. 23,054 (Apr. 30, 2021). 29



23 https://www.epa.gov/sites/default/files/2019-06/documents/utilities_ria_final_cpp_repeal_and_ace_2019-06.pdf
24 https://www.gao.gov/assets/gao-20-254.pdf
25 https://www.federalregister.gov/documents/2020/07/16/2020-15179/update-to-the-regulations-implementing-the-

procedural-provisions-of-the-national-environmental
26 https://www.federalregister.gov/documents/2021/01/25/2021-01765/protecting-public-health-and-the-

environment-and-restoring-science-to-tackle-the-climate-crisis
27 https://www.whitehouse.gov/wp-

content/uploads/2021/02/TechnicalSupportDocument_SocialCostofCarbonMethaneNitrousOxide.pdf
28 https://www.doi.gov/sites/doi.gov/files/elips/documents/so-3399-508_0.pdf
29 https://www.federalregister.gov/documents/2021/04/30/2021-05705/revised-cross-state-air-pollution-rule-update-

for-the-2008-ozone-naaqs



                                                        5
Case 2:21-cv-01074-JDC-KK Document 55 Filed 07/27/21 Page 6 of 8 PageID #: 598



          31.     Attached as Exhibit 30 is a true and accurate printout of

https://www.eia.gov/state/print.php?sid=LA as of July 23, 2021.

          32.     Attached as Exhibit 31 is a true and accurate printout of

https://www.eia.gov/state/print.php?sid=AL as of July 23, 2021.

          33.     Attached as Exhibit 32 is a true and accurate printout of

https://www.eia.gov/tools/faqs/faq.php?id=69&t=2 as of July 23, 2021.

          34.     Attached as Exhibit 33 is a true and accurate printout of

https://www.eia.gov/state/print.php?sid=FL as of July 23, 2021.

          35.     Attached as Exhibit 34 is a true and accurate printout of

https://www.eia.gov/state/print.php?sid=GA as of July 23, 2021.

          36.     Attached as Exhibit 35 is a true and accurate printout of

https://www.eia.gov/state/print.php?sid=MS as of July 23, 2021.

          37.     Attached as Exhibit 36 is a true and accurate printout of

https://www.eia.gov/state/print.php?sid=SD as of July 23, 2021.

          38.     Attached as Exhibit 37 is a true and accurate printout of

https://www.eia.gov/state/print.php?sid=TX as of July 23, 2021.

          39.     Attached as Exhibit 38 is a true and accurate printout of

https://www.eia.gov/state/print.php?sid=WV as of July 23, 2021.

          40.     Attached as Exhibit 39 is a true and accurate printout of

https://www.eia.gov/state/print.php?sid=WY as of July 23, 2021.

          41.     Attached as Exhibit 40 is a true and accurate copy of Cong. Research Serv., Cost-

Benefit and Other Analysis Requirements in the Rulemaking Process (Dec. 9, 2014) as obtained

from fas.org.30


30
     https://fas.org/sgp/crs/misc/R41974.pdf.


                                                    6
Case 2:21-cv-01074-JDC-KK Document 55 Filed 07/27/21 Page 7 of 8 PageID #: 599



       42.     Attached as Exhibit 41 is a true and accurate copy of Cong. Research Serv., Social

Costs of Carbon/Greenhouse Gases: Issues for Congress, IF 10625 (Sept. 24, 2017) as obtained

from crsreports.congress.gov.31

       43.     Attached as Exhibit 42 is a true and accurate printout of

https://www.epa.gov/ghgemissions/overview-greenhouse-gases.

       44.     Attached as Exhibit 43 is a true and accurate copy of See Kevin D. Dayaratna &

David W. Kreutzer, Loaded DICE: An EPA Model Not Ready for the Big Game, Heritage

Foundation Backgrounder No. 2860 (Nov. 21, 2013) as obtained from

http://thf_media.s3.amazonaws.com/2013/pdf/BG2860.pdf.

       45.     Attached as Exhibit 44 is a true and accurate copy of Cong. Research Serv., R44657,

Federal Citations to the Social Cost of Greenhouse Gases (Mar. 21, 2017) as obtained from fas.org.32

       46.     Attached as Exhibit 45 is a true and accurate copy of Susan E. Dudley et al., The

Office of Management and Budget’s Draft 2010 Report to Congress on the Benefits and Costs of

Federal Regulations as obtained from

https://obamawhitehouse.archives.gov/sites/default/files/omb/inforeg/2010_cb/OMB-2010-

0008-DRAFT-0012-1.pdf.

       47.     Attached as Exhibit 46 is a true and accurate copy of Kate C. Shouse, Cong.

Research Serv., EPA’s Proposal to Repeal the Clean Power Plan: Benefits and Costs, at 9 (Feb. 28,

2018) as obtained from fas.org.33

       48.     Exhibit 47 is intentionally omitted.




31
   https://crsreports.congress.gov/product/details?prodcode=IF10625.
32
   https://fas.org/sgp/crs/misc/R44657.pdf.
33
   https://fas.org/sgp/crs/misc/R45119.pdf.


                                                  7
Case 2:21-cv-01074-JDC-KK Document 55 Filed 07/27/21 Page 8 of 8 PageID #: 600



       49.      Attached as Exhibit 48 is a true and accurate copy of Comment on the Use of the

Social Cost of Carbon (c6, c7), FERC NOI, Docket Number PL 18-1-000 C available from

ago.mo.gov.34

       50.      Further declarant sayeth naught.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED
STATES OF AMERICA AND THE STATE OF LOUISIANA THAT THE FOREGOING IS
TRUE AND CORRECT.
Executed in New Orleans, Louisiana, this 27th day of July 2021.



                                                             /s/ Joseph Scott St. John




34
  https://ago.mo.gov/docs/default-source/press-releases/multistate-
comment.pdf?sfvrsn=1590f1d4_2.


                                                   8
